Title: From Thomas Jefferson to Albert Gallatin, 12 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                             
                     Jan. 12. 07.
                            
                        
                        I return you the letter of mr Gelston respecting the Brutus. from what I learn she cannot be destined for
                            the Misipi because she draws too much water to enter it. however considering the difficulty Congress finds in enlarging
                            the limits of our preventive powers, I think we should be cautious how we step across those limits ourselves. she is
                            probably bound to St. Domingo. could not Congress, while continuing that law amend it so as to prevent the abuse actually
                            practised? affectionate salutns.
                    